        Case 1:21-cv-01906-TWT Document 1 Filed 05/06/21 Page 1 of 41




                    IN THE UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

AUTO-OWNERS INSURANCE
COMPANY,

       Plaintiff,

v.

UTILISOUTH, INC.; ZAYO GROUP,               Civil Action File No.
LLC; ATLANTIC CONSTRUCTION
SERVICES, LLC; G&S DRILLING                 __________________
COMPANY, INC.; and JEROME
CRAWL,

       Defendants.


               AUTO-OWNERS INSURANCE COMPANY’S
             COMPLAINT FOR DECLARATORY JUDGMENT

      COMES NOW AUTO-OWNERS INSURANCE COMPANY (“Auto-

Owners”) and hereby files its Complaint for Declaratory Judgment against

UtiliSouth, Inc. (“UI”), Zayo Group, LLC (“Zayo”), Atlantic Construction Services,

LLC (“ACS”), G&S Drilling Company, Inc. (“G&S”), and Jerome Crawl (“Crawl”),

showing this Honorable Court as follows:
        Case 1:21-cv-01906-TWT Document 1 Filed 05/06/21 Page 2 of 41




                                    PARTIES

                                          1.

      Auto-Owners is a corporation organized and existing under the laws of the

State of Michigan with its principal place of business in Michigan.

                                          2.

      Defendant UI is a corporation organized and existing under the laws of the

State of Georgia with its principal place of business in Georgia. Defendant UI may

be served with process via its registered agent, James P. Keck, at 1897 Beaverdale

Rd. NE, Dalton, GA, 30721.

                                          3.

      Defendant Zayo is a limited liability company organized under the laws of the

State of Delaware with its principal place of business in Colorado. Defendant Zayo

has a single member, James Simonelli, who is a resident and domiciliary of

Colorado, and who has the present intention to remain in Colorado and call Colorado

his home. Defendant Zayo may be served via its registered agent, Corporation

Service Company, at 2 Sun Court, Suite 400, Peachtree Corners, GA 30092.




                                       -2-
        Case 1:21-cv-01906-TWT Document 1 Filed 05/06/21 Page 3 of 41




                                         4.

      Defendant ACS is a limited liability company organized under the laws of the

State of Georgia with its principal place of business in Georgia. Defendant ACS has

a single member, James Salter, who is a resident and domiciliary of Georgia, and

who has the present intention to remain in Georgia and call Georgia his home.

Defendant ACS may be served via its registered agent, James Salter, at 4465

Commerce Dr., Ste 101, Buford, GA, 30518.

                                         5.

      Defendant G&S is a corporation organized and existing under the laws of the

State of Tennessee with its principal place of business in Tennessee. Defendant G&S

may be served with process via its registered agent, Sean Sneed, at 629 County

House Rd., Rutledge, TN 37861.

                                         6.

      Defendant Crawl is a resident and domiciliary of the State of Georgia, and he

has the present intention to remain in Georgia and call Georgia his home. Defendant

Crawl may be served personally at 4837 College Street, Forest Park, Georgia, or

wherever he is found.



                                       -3-
        Case 1:21-cv-01906-TWT Document 1 Filed 05/06/21 Page 4 of 41




                          JURISDICTION AND VENUE

                                          7.

      This Court has original jurisdiction over this action under the provisions of 28

U.S.C. § 1332 because this action is between citizens of different states, who are

completely diverse, and the amount in controversy exceeds the sum of $75,000,

exclusive of interest and costs.

                                          8.

      This Court has personal jurisdiction over the Defendants because the

Underlying Lawsuit and Third-Party Complaint (defined below) are pending in the

Superior Court of Gwinnett County, Georgia, which lies within this judicial district

and division of the Court. Moreover, the circumstances serving as the basis for the

Underlying Lawsuit occurred within this judicial district and division of the Court.

                                          9.

      Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(2).




                                        -4-
        Case 1:21-cv-01906-TWT Document 1 Filed 05/06/21 Page 5 of 41




                             NATURE OF ACTION

                                           10.

      This is a Complaint for Declaratory Judgment, brought pursuant to Rule 57 of

the Federal Rules of Civil Procedure and 28 U.S.C. § 2201, to declare the rights and

other legal relations surrounding questions of actual controversy that presently exist

between Auto-Owners and the Defendants.

                                           11.

      A controversy of a judicial nature presently exists among the parties that

demands a declaration by this Court in order that Auto-Owners may have its rights

and duties under the relevant contract of insurance determined and avoid the possible

accrual of damages.

                                           12.

      Each Defendant named herein has been joined in compliance with case law

requiring the insurer seeking a declaratory judgment to bring into the action all

individuals or entities that have a financial or other interest in the outcome of the

coverage issues to be decided through the declaratory judgment.




                                        -5-
        Case 1:21-cv-01906-TWT Document 1 Filed 05/06/21 Page 6 of 41




                                 THE INCIDENT

                                          13.

      On or around December 4, 2015, Defendant G&S allegedly trespassed upon

Defendant Crawl’s private property, located at 4837 College Street, Forest Park,

Georgia (the “Property”), by boring beneath it for the purpose installing fiber optic

cable lines pursuant to the Clayton County Fiber Project.

                                          14.

      As Defendant G&S was boring beneath the Property, it allegedly ruptured an

underground sanitary sewer line that services the Property, allegedly causing raw

sewage damage on the Property (the “Incident”).

                                          15.

      At the time of the Incident, Defendant G&S was a subcontractor for Defendant

UI.

                                          16.

      At the time of the Incident, Defendant UI was a subcontractor for Defendant

ACS, the general contractor for Zayo.




                                        -6-
        Case 1:21-cv-01906-TWT Document 1 Filed 05/06/21 Page 7 of 41




                        THE UNDERLYING LAWSUIT

                                           17.

      On November 26, 2019, Defendant Crawl filed a lawsuit arising from the

Incident against Defendants ACS1, Zayo, and G&S in the Superior Court of Clayton

County, CAFN 2019CV04482-10, which was later transferred to the Superior Court

of Gwinnett County, CAFN 20-A-01484-6 (the “Underlying Lawsuit”). True and

accurate copies of the Underlying Lawsuit, the order on the joint motion to

substitute, and the order of transfer are attached hereto as Exhibit A.

                                         18.

      In the Underlying Lawsuit, Defendant Crawl alleges that Defendants ACS,

Zayo, and G&S caused the Incident and all resulting damages.




1
      Defendant ACS was originally named as Atlantic Engineering Group, Inc.
However, Atlantic Engineering Group, Inc., a separate and distinct entity, was later
dropped, and Defendant ACS added, to the Underlying Lawsuit through a joint
motion to substitute.
                                     -7-
       Case 1:21-cv-01906-TWT Document 1 Filed 05/06/21 Page 8 of 41




                                     19.

      On or about December 30, 2020, Defendant ACS filed a third-party complaint

against Defendant UI in the Underlying Lawsuit (the “Third-Party Complaint”). A

true and accurate copy of the Third-Party Complaint is attached hereto as Exhibit

B.

                                     20.

      In the Third-Party Complaint, Defendant ACS alleges that Defendant UI

breached the parties’ subcontract by failing to provide it with a defense and an

indemnity with respect to the Underlying Lawsuit.

                                     21.

      Specifically, the Third-Party Complaint alleges that Defendant UI breached

the parties’ subcontract by failing to both (1) defend ACS and Zayo against the

Underlying Lawsuit and (2) indemnify them for attorney’s fees incurred in their

defense against the Underlying Lawsuit.




                                      -8-
        Case 1:21-cv-01906-TWT Document 1 Filed 05/06/21 Page 9 of 41




                       THE INSURANCE CONTRACTS

                                          22.

      Auto-Owners issued a commercial general liability insurance policy to “G&S

Drilling Inc.,” policy number 024619-03161960, with an effective policy period

from November 6, 2015 to November 6, 2016 (the “Primary Policy”). A true and

accurate copy of the Primary Policy is attached hereto as Exhibit C.

                                          23.

      The Primary Policy’s commercial general liability coverage contains the

following relevant definitions, terms, provisions, and conditions:

      SECTION I – COVERAGES

      COVERAGE A. BODILY INJURY AND PROPERTY DAMAGE
      LIABILITY

      1.     Insuring Agreement

             a.    We will pay those sums that the insured becomes legally
                   obligated to pay as damages because of “bodily injury” or
                   “property damage” to which this insurance applies. We will have
                   the right and duty to defend the insured against any “suit”
                   seeking those damages. We may at our discretion investigate any
                   claim or “occurrence” and settle any claim or “suit” that may
                   result. . . .


                                        -9-
 Case 1:21-cv-01906-TWT Document 1 Filed 05/06/21 Page 10 of 41




     b.    This insurance applies to “bodily injury” and “property damage”
           only if:

           (1)    The “bodily injury” or “property damage” is caused by an
                  “occurrence” that takes place in the “coverage territory;”
                  [and]

           (2)    The “bodily injury” and “property damage” occurs during
                  the policy period.

                               . . .

2.   Exclusions

     This insurance does not apply to:
                              . . .

     b.    Contractual Liability

           “Bodily injury” or “property damage” for which the insured is
           obligated to pay damages by reason of the assumption of liability
           in a contract or agreement. . . .

                               . . .




                               - 10 -
 Case 1:21-cv-01906-TWT Document 1 Filed 05/06/21 Page 11 of 41




COVERAGE B. PERSONAL INJURY AND ADVERTISING INJURY
LIABILITY

1.   Insuring Agreement

     a.    We will pay those sums that the insured becomes legally
           obligated to pay as damages because of “personal injury” or
           “advertising injury” to which this insurance applies. We will
           have the right and duty to defend the insured against any “suit”
           seeking those damages. We may at our discretion investigate any
           claim or offense and settle any claim or “suit” that may result. . .
           .

     b.    This insurance applies to “personal injury” and “advertising
           injury” only if:

           (1)    The “personal injury” or “advertising injury” is caused by
                  an offense arising out of your business; and

           (2)    The offense causing the “personal injury” or “advertising
                  injury” was committed in the “coverage territory” during
                  the policy period.
                               . . .
2.   Exclusions

     This insurance does not apply to “personal injury” or “advertising
     injury”:
                             . . .




                               - 11 -
 Case 1:21-cv-01906-TWT Document 1 Filed 05/06/21 Page 12 of 41




     e.    Contractual Liability

           For which the insured has assumed liability in a contract or
           agreement. This exclusion does not apply to liability for damages
           that the insured would have in the absence of the contract or
           agreement.

     f.    Breach of Contract

           Arising out of a breach of contract, except an implied contract to
           use another's advertising idea in your “advertisement”.

                               . . .

SECTION II – WHO IS AN INSURED

1.   Each of the following is an insured with respect to this coverage:

     a.    You;
                               . . .

SECTION IV.       COMMERCIAL               GENERAL             LIABILITY
CONDITIONS
                               . . .

2.   Duties In The Event Of Occurrence, Claim Or Suit

                               . . .

     c.    You and any other involved insured must:


                               - 12 -
 Case 1:21-cv-01906-TWT Document 1 Filed 05/06/21 Page 13 of 41




                               . . .
           (3)    Cooperate with us in the investigation or settlement of
                  any claim or defense of any “suit”[.] . . .

                               . . .

3.   Legal Action Against Us

     No person or organization has a right under this Coverage Part:

     a.    To join us as a party or otherwise bring us into a “suit” asking
           for damages from an insured; or

     b.    To sue us on this Coverage Part unless all of its terms have been
           fully complied with.

     A person or organization may sue us to recover on an agreed settlement
     or on a final judgment against an insured obtained after an actual trial;
     but we will not be liable for damages that are not payable under the
     terms of this Coverage Part or that are in excess of the applicable limit
     of insurance. An agreed settlement means a settlement and release of
     liability signed by us, the insured and the claimant or the claimant's
     legal representative.
                                . . .

SECTION V – DEFINITIONS
                       . . .

2.   “Advertising injury” means injury arising out of one or more of the
     following offenses:


                                - 13 -
 Case 1:21-cv-01906-TWT Document 1 Filed 05/06/21 Page 14 of 41




      a.    Oral or written publication, in any manner, of material that
            slanders or libels a person or organization or disparages a
            person’s or organization’s goods, products or services in your
            “advertisement”;

      b.    Oral or written publication, in any manner, of material that
            violates a person's right of privacy in your “advertisement”;

      c.    The use of another's advertising idea in your “advertisement”;
            or

      d.    Infringing upon another’s copyright, “trade dress” or slogan in
            your “advertisement”.
                               . . .

4.    “Bodily injury” means bodily injury, bodily sickness or bodily disease
      sustained by a person, including death resulting from any of these at
      any time.
                                . . .

14.   “Occurrence” means an accident, including continuous or
      repeated exposure to substantially the same general harmful
      conditions.

15.   “Personal injury” means other than “bodily injury” arising out of
      one or more of the following offenses:

      a.    False arrest, detention or imprisonment;

      b.    Malicious prosecution;


                                - 14 -
 Case 1:21-cv-01906-TWT Document 1 Filed 05/06/21 Page 15 of 41




      c.   The wrongful eviction from, wrongful entry into, or
           invasion of the right of private occupancy of a room,
           dwelling or premises that a person occupies, committed by
           or on behalf of its owner, landlord or lessor;

      d.   Oral or written publication, in any manner, of material that
           slanders or libels a person or organization or disparages a
           person's or organization's goods, products or services; or

      e.   Oral or written publication, in any manner, of material that
           violates a person's right of privacy; or

      f.   Discrimination, humiliation, sexual harassment and any
           violation of civil rights caused by such discrimination,
           humiliation or sexual harassment.

                            . . .

18.   “Property damage” means:

      a.   Physical injury to tangible property, including all
           resulting loss of use of that property. All such loss of use
           shall be deemed to occur at the time of the physical
           injury that caused it; or

      b.   Loss of use of tangible property that is not physically
           injured. All such loss shall be deemed to occur at the
           time of the "occurrence" that caused it. . . .




                               - 15 -
       Case 1:21-cv-01906-TWT Document 1 Filed 05/06/21 Page 16 of 41




      21.   “Suit” means a civil proceeding in which damages because of
            “bodily injury”, “property damage”, “personal injury” or
            “advertising injury” to which this insurance applies are alleged.
            “Suit” includes:

            a.    An arbitration proceeding in which such damages are
                  claimed and to which the insured must submit or does
                  submit with our consent; or

            b.    Any other alternative dispute resolution proceeding in
                  which such damages are claimed and to which the insured
                  submits with our consent.

                                   . . .

                       ADDITIONAL INSURED

This endorsement modifies insurance provided under the following:

      COMMERCIAL GENERAL LIABILITY COVERAGE PART.

                               SCHEDULE

Name of Person or Organization (Additional Insured):
                               . . .
UTILISOUTH INC
                               . . .




                                      - 16 -
       Case 1:21-cv-01906-TWT Document 1 Filed 05/06/21 Page 17 of 41




A.    Under SECTION II - WHO IS AN INSURED, the following is
      added:

      The person or organization shown in the above Schedule is an
      Additional Insured, but only with respect to liability arising out of “your
      work” for that insured by or for you.

                                      . . . .

See Primary Policy, Commercial General Liability Coverage Form (Form No. 55300

(7-05)); Primary Policy, Commercial General Liability Plus Endorsement (Form No.

55091 (10-08)); Primary Policy, Additional Insured Endorsement (Form No. 55205

(12-04)).

                                           24.

      Auto-Owners also issued a commercial umbrella insurance policy to “G&S

Drilling Inc.,” policy number 42-333-054-02, with an effective policy period from

November 6, 2016 to November 6, 2017 (the “Umbrella Policy”) (together with the

Primary Policy, the “Policies”). A true and accurate copy of the Umbrella Policy is

attached hereto as Exhibit D.




                                        - 17 -
       Case 1:21-cv-01906-TWT Document 1 Filed 05/06/21 Page 18 of 41




                                           25.

      The Umbrella Policy’s insurance coverage contains the following relevant

definitions, terms, provisions, and conditions:

                    COMMERCIAL UMBRELLA POLICY

                           INSURING AGREEMENT

We agree to provide insurance relying on the statements in the Declarations and
subject to all the terms and conditions of this policy. In return, you must pay the
premium and comply with all policy terms and conditions.

                                  DEFINITIONS

                                        . . .

B.    Advertising injury means injury arising out of one or more of the following
      offenses:

      1.     Oral or written publication, in any manner, of material that slanders or
             libels a person or organization or disparages a person's or organization's
             goods, products or services in your advertisement;

      2.     Oral or written publication, in any manner, of material that violates a
             person's right of privacy in your advertisement;

      3.     The use of another's advertising idea in your advertisement; or

      4.     Infringing upon another's copyright, trade dress or slogan in your
             advertisement.

                                        . . .

E.    Bodily injury means bodily injury, bodily sickness or bodily disease
                                 - 18 -
      Case 1:21-cv-01906-TWT Document 1 Filed 05/06/21 Page 19 of 41




     sustained by a person, including death resulting from any of these at any time.

                                      . . .

I.   Incident means either an occurrence or an offense, whichever is the basis of
     coverage, then:

     1.    When coverage applies on an occurrence basis, incident means an
           accident with respect to:

           a.     Bodily injury, including damages claimed by any person or
                  organization for care, loss of services or death resulting at
                  anytime from the bodily injury; or

           b.     Property damage
                  including continuous or repeated exposure to substantially the
                  same general harmful conditions. Continuous or repeated
                  exposure to substantially the same general harmful conditions
                  constitutes one incident.

     2.    When coverage applies on an offense basis, incident means an offense
           committed by the insured resulting in personal injury or advertising
           injury, including all such injury sustained by any one person or
           organization.

J.   Insured means the person(s) or organization(s) qualifying as such under the
     PERSONS AND ORGANIZATIONS INSURED section of this policy.

                                      . . .

L.   Personal injury means injury, other than bodily injury, arising out of one or
     more of the following offenses:



     1.    False arrest, detention or imprisonment;
                                       - 19 -
      Case 1:21-cv-01906-TWT Document 1 Filed 05/06/21 Page 20 of 41




     2.   Malicious prosecution;

     3.   The wrongful eviction from, wrongful entry into, or invasion of the
          right of private occupancy of a room, dwelling or premises, that a
          person occupies, committed by or on behalf of its owner, landlord or
          lessor;

     4.   Oral or written publication, in any manner, of material that slanders or
          libels a person or organization or disparages a person's or organization's
          goods, products or services;

     5.   Oral or written publication of material, in any manner, that violates a
          person's right to privacy; or

     6.   Discrimination or humiliation.

                                     . . .

P.   Property damage means:

     1.   Physical injury to tangible property, including all resulting loss of use
          of that property. All such loss shall be deemed to occur at the time of
          the physical injury that caused the loss of use.

     2.   Loss of use of tangible property that is not physically injured. All such
          loss of use shall be deemed to occur at the time of the incident that
          caused the loss of use. . . .

R.   Scheduled underlying insurance means the insurance policies shown in the
     Schedule of Underlying Insurance including any renewal or replacement of
     such contracts which are not more restrictive.
                                    . . .



                                     - 20 -
      Case 1:21-cv-01906-TWT Document 1 Filed 05/06/21 Page 21 of 41




U.   Suit means a civil proceeding in which damages because of bodily injury,
     property damage, personal injury or advertising injury to which this
     insurance applies are alleged. Suit includes:

     1.    An arbitration proceeding in which such damages are claimed and to
           which the insured must submit or does submit with our consent; or


     2.    Any other alternative dispute resolution proceeding in which such
           damages are claimed and to which the insured submits with our
           consent.
                                   . . .

CC. We, us and our means the Company providing this insurance.

DD. You and your means the person(s) or organization(s) shown as the Named
    Insured in the Declarations.

                                     . . .

                                 COVERAGE

A.   We will pay those sums included in ultimate net loss that the insured
     becomes legally obligated to pay as damages because of:

     1.    Bodily injury;

     2.    Property damage;

     3.    Personal injury; or

     4.    Advertising injury

     to which this insurance applies caused by an incident.
       Case 1:21-cv-01906-TWT Document 1 Filed 05/06/21 Page 22 of 41




B.    If the basis for coverage for an incident is:

      1.    An occurrence:

            a.     The bodily injury and property damage must take place during
                   the policy term[.]

                                       . . .

      2.    An offense:

            a.     The personal injury and advertising injury must be committed
                   during the policy term[.]

                                       . . .

                                  EXCLUSIONS

This policy does not apply to:

                                       . . .

Q.    Bodily injury or property damage for which the insured is obligated to pay
      damages by reason of the assumption of liability in a contract or agreement. .
      ..

                                       . . .

S.    Personal injury or advertising injury:

                                       . . .

      4.    For which the insured has assumed liability in a contract or agreement.

                                       . . .
       Case 1:21-cv-01906-TWT Document 1 Filed 05/06/21 Page 23 of 41




W.    Personal injury or advertising injury arising out of any incident first
      committed before the beginning of the policy term.

                                       . . .

CC. Advertising injury arising out of:

      1.     A breach of contract, except an implied contract to use another’s
             advertising idea in your advertisement.

                                       . . .

                 DEFENSE AND SETTLEMENT PAYMENTS

When Underlying Insurance Does Not Apply To An Incident

When underlying insurance does not apply to an incident which is covered by this
policy, we have the right and duty to defend any suit against the insured seeking
damages on account of bodily injury, property damage, personal injury or
advertising injury. We may investigate and settle any claim or suit at our discretion
....

                                       . . .

                                  CONDITIONS

This policy is subject to the following conditions:

                                       . . .

F.    Legal Action Against Us

      We may not be sued unless:

      1.     There is full compliance with all the terms of this policy; and
                                       - 23 -
       Case 1:21-cv-01906-TWT Document 1 Filed 05/06/21 Page 24 of 41




      2.    Until the obligation of an insured to pay is finally determined either
            by:

            a.     Judgment against the insured after actual trial; or

            b.     By written agreement of the insured, the claimant and us.

      No one shall have any right to make us a party to a suit to determine the
      liability of an insured.

                                       . . .

H.    Notice of Incident, Claim or Suit

                                       . . .

      3.    The insured must:

            c.     Cooperate with us in the investigation or settlement of any claim
                   or defense of any suit[.]

                                     . . . .


See Umbrella Policy, Commercial Umbrella Insurance (Form No. 26800 (7-05)).

                         RESERVATION OF RIGHTS

                                          26.

      UI seeks a defense and indemnity under the Policies for the Third-Party

Complaint filed against it. In response, Auto-Owners issued a letter to Defendant UI


                                       - 24 -
        Case 1:21-cv-01906-TWT Document 1 Filed 05/06/21 Page 25 of 41




wherein Auto-Owners provided notice of its reservation of rights to disclaim any

obligation under the Policies and to assert the defense of non-coverage. A true and

accurate copy of the relevant reservation of rights letter is attached hereto as Exhibit

E.

                                               27.

       Further, after receiving notice of the Third-Party Complaint, Auto-Owners

retained counsel to defend Defendant UI against the Third-Party Complaint, subject

to the full reservation of rights letter.

                                               28.

       For the reasons set forth below, however, questions exist as to whether the

Policies afford any coverage for the claims alleged in the Third-Party Complaint and

whether Auto-Owners has any duty to defend or indemnify Defendant UI against the

Third-Party Complaint.




                                            - 25 -
       Case 1:21-cv-01906-TWT Document 1 Filed 05/06/21 Page 26 of 41




                         DECLARATORY JUDGMENT

                          COUNT I
                AUTO-OWNERS HAS NO DUTY TO
         DEFEND OR INDEMNIFY DEFENDANT UI AGAINST
       THE THIRD-PARTY COMPLAINT BECAUSE IT DOES NOT
          ALLEGE ANY COVERED INJURY OR DAMAGES.

                                           29.

      Auto-Owners repeats and realleges the foregoing paragraphs as if fully set

forth herein.

                                           30.

      The Policies issued by Auto-Owners afford coverage only for “sums that”

Defendant UI is “legally obligated to pay because of” certain defined injuries,

namely “bodily injury,” “property damage,” “personal injury,” and “advertising

injury.”

                                           31.

      The Third-Party Complaint filed in the Underlying Lawsuit, however, only

asserts claims for breach of contract, and not “bodily injury,” “property damage,”

“personal injury,” or “advertising injury.”



                                        - 26 -
       Case 1:21-cv-01906-TWT Document 1 Filed 05/06/21 Page 27 of 41




                                      32.

      Specifically, the Third-Party Complaint alleges that Defendant UI breached

its subcontract with Defendant ACS by failing to both (1) defend ACS and Zayo

against the Underlying Lawsuit and (2) indemnify them for attorney’s fees incurred

in their defense against the Underlying Lawsuit.

                                            33.

      The Third-Party Complaint, therefore, does not allege any “sums that”

Defendant UI is “legally obligated to pay because of” “bodily injury,” “property

damage,” “personal injury,” or “advertising injury.”

                                            34.

      Consequently, because the Third-Party Complaint does not allege any “sums

that” Defendant UI is “legally obligated to pay because of” “bodily injury,”

“property damage,” “personal injury,” or “advertising injury,” Auto-Owners should

have no duty to defend or indemnify Defendant UI under the Policies in connection

with the Third-Party Complaint.




                                       - 27 -
       Case 1:21-cv-01906-TWT Document 1 Filed 05/06/21 Page 28 of 41




                                          35.

      Auto-Owners is, therefore, entitled to a declaratory judgment that it is not

under a duty to defend or indemnify Defendant UI under the Policies against any

liability, judgment, or settlement resulting from the Third-Party Complaint.

                        COUNT II
               AUTO-OWNERS HAS NO DUTY TO
        DEFEND OR INDEMNIFY DEFENDANT UI AGAINST
      THE THIRD-PARTY COMPLAINT BECAUSE IT DOES NOT
    ALLEGE AN “OCCURRENCE” AS DEFINED BY THE POLICIES.

                                          36.

      Auto-Owners repeats and realleges the foregoing paragraphs as if fully set

forth herein.

                                          37.

      The Policies issued by Auto-Owners afford coverage only for “sums that”

Defendant UI is “legally obligated to pay because of” certain defined injuries that

are caused by an “occurrence,” or an accident.




                                       - 28 -
       Case 1:21-cv-01906-TWT Document 1 Filed 05/06/21 Page 29 of 41




                                            38.

      The Third-Party Complaint filed in the Underlying Lawsuit, however, only

asserts claims for breach of contract, not any claims arising from or damages caused

by an “occurrence,” or an accident.

                                      39.

      Specifically, the Third-Party Complaint alleges that Defendant UI breached

its subcontract with Defendant ACS by failing to both (1) defend ACS and Zayo

against the Underlying Lawsuit and (2) indemnify them for attorney’s fees incurred

in their defense against the Underlying Lawsuit.

                                            40.

      The Third-Party Complaint, therefore, does not allege any injuries or damages

“caused by an ‘occurrence,’” or an accident.

                                            41.

      Consequently, because the Third-Party Complaint does not allege any injuries

or damages “caused by an ‘occurrence,’” or an accident, Auto-Owners should have

no duty to defend or indemnify Defendant UI under the Policies in connection with

the Third-Party Complaint.

                                       - 29 -
       Case 1:21-cv-01906-TWT Document 1 Filed 05/06/21 Page 30 of 41




                                          42.

      Auto-Owners is, therefore, entitled to a declaratory judgment that it is not

under a duty to defend or indemnify Defendant UI under the Policies against any

liability, judgment, or settlement resulting from the Third-Party Complaint.

                        COUNT III
               AUTO-OWNERS HAS NO DUTY TO
   DEFEND OR INDEMNIFY DEFENDANT UI AGAINST THE THIRD-
 PARTY COMPLAINT UNDER THE UMBRELLA POLICY BECAUSE IT
  DOES NOT ALLEGE AN OCCURRENCE OR OFFENSE THAT TOOK
        PLACE DURING THE UMBRELLA POLICY’S TERM.

                                          43.

      Auto-Owners repeats and realleges the foregoing paragraphs as if fully set

forth herein.

                                          44.

      The Umbrella Policy issued by Auto-Owners only provides coverage for an

occurrence or offense if such occurrence “take[s] place during the policy term” or

such offense is “committed during the policy term.”




                                       - 30 -
       Case 1:21-cv-01906-TWT Document 1 Filed 05/06/21 Page 31 of 41




                                           45.

      Moreover, the Umbrella Policy unambiguously excludes from coverage any

“personal injury” or “advertising injury” “first committed before the beginning of

the policy term.”

                                           46.

      To the extent the Third-Party Complaint alleges an “occurrence” or “offense,”

that occurrence or offense took place, if at all, on December 4, 2015, the date of the

Incident.

                                           47.

      To the extent the Third-Party Complaint alleges “personal injury” or

“advertising injury,” that “personal injury” or “advertising injury” took place, if at

all, on December 4, 2015, the date of the Incident.

                                           48.

      However, the Umbrella Policy was first issued with an effective date of

November 6, 2016.




                                        - 31 -
       Case 1:21-cv-01906-TWT Document 1 Filed 05/06/21 Page 32 of 41




                                          49.

      Thus, the “occurrence,” “offense,” “personal injury,” or “advertising injury,”

if any, took place prior to the Umbrella Policy’s term.

                                          50.

      Consequently, because the “occurrence,” “offense,” “personal injury,” or

“advertising injury,” if any, took place prior to the Umbrella Policy’s term, Auto-

Owners should have no duty to defend or indemnify Defendant UI under the

Umbrella Policy in connection with the Third-Party Complaint.

                                          51.

      Auto-Owners is, therefore, entitled to a declaratory judgment that it is not

under a duty to defend or indemnify Defendant UI under the Umbrella Policy against

any liability, judgment, or settlement resulting from the Third-Party Complaint.

                        COUNT IV
               AUTO-OWNERS HAS NO DUTY TO
   DEFEND OR INDEMNIFY DEFENDANT UI AGAINST THE THIRD-
  PARTY COMPLAINT BECAUSE THE POLICIES UNAMBIGUOUSLY
     EXCLUDE A BREACH OF CONTRACT FROM COVERAGE.

                                          52.

      Auto-Owners repeats and realleges the foregoing paragraphs as if fully set

forth herein.

                                       - 32 -
       Case 1:21-cv-01906-TWT Document 1 Filed 05/06/21 Page 33 of 41




                                             53.

      The Policies issued by Auto-Owners unambiguously exclude from coverage

damages for which the insured has assumed liability in a contract or agreement, or

which otherwise arise out of a breach of contract.

                                       54.

      The Third-Party Complaint alleges that Defendant UI breached its subcontract

with Defendant ACS by failing to both (1) defend ACS and Zayo against the

Underlying Lawsuit and (2) indemnify them for attorney’s fees incurred in their

defense against the Underlying Lawsuit.

                                             55.

      However, the Third-Party Complaint does not allege, or seek damages from

Defendant UI because of, any tort liability incurred by Defendants ACS and Zayo,

which was assumed by Defendant UI in any contract or agreement.

                                             56.

      Accordingly, the Third-Party Complaint’s allegations are unambiguously

excluded from coverage by the Policies’ contractual liability exclusions.



                                       - 33 -
       Case 1:21-cv-01906-TWT Document 1 Filed 05/06/21 Page 34 of 41




                                          57.

      Consequently, because the Third-Party Complaint’s allegations are

unambiguously excluded from coverage by the Policies’ contractual liability

exclusions, Auto-Owners should have no duty to defend or indemnify Defendant UI

under the Policies in connection with the Third-Party Complaint.

                                          58.

      Auto-Owners is, therefore, entitled to a declaratory judgment that it is not

under a duty to defend or indemnify Defendant UI under the Policies against any

liability, judgment, or settlement resulting from the Third-Party Complaint.

                        COUNT V
         DEFENDANT UI FAILED TO COOPERATE WITH
  AUTO-OWNERS’ INVESTIGATION AND DEFENSE AGAINST THE
  UNDERLYING LAWSUIT AND THIRD-PARTY COMPLAINT AND,
 THUS, AUTO-OWNERS IS RELIEVED OF ANY DUTY TO DEFEND OR
     INDEMNIFY DEFENDANT UI AGAINST SUCH MATTERS.

                                          59.

      Auto-Owners repeats and realleges the foregoing paragraphs as if fully set

forth herein.




                                       - 34 -
          Case 1:21-cv-01906-TWT Document 1 Filed 05/06/21 Page 35 of 41




                                           60.

      The Policies issued by Auto-Owners require its insureds to perform certain

conditions precedent in the event of an “occurrence,” offense, a loss, a claim, or a

“suit.”

                                           61.

      Specifically, as a condition precedent to coverage, and at all times relevant

hereto, Defendant UI was, and continues to be, required to cooperate with Auto-

Owners in the investigation and defense of any “occurrence,” offense, loss, claim or

“suit” alleged against it.

                                           62.

      Additionally, as a condition precedent to coverage, and at all times relevant

hereto, Defendant UI was, and continues to be, required to authorize Auto-Owners

to obtain pertinent information related to the investigation and defense of any

“occurrence,” offense, loss, claim or “suit” alleged against it.




                                        - 35 -
       Case 1:21-cv-01906-TWT Document 1 Filed 05/06/21 Page 36 of 41




                                         63.

      The Underlying Lawsuit was originally alleged and brought against

Defendant Zayo, Defendant G&S, and Atlantic Engineering Group, Inc. (“AEG”), a

separate and distinct entity from Defendant ACS.

                                         64.

      Defendant UI was not, and never has been, a party to the Underlying Lawsuit.

                                         65.

      As a consequence of being named in the Underlying Lawsuit, AEG tendered

its defense against the Underlying Lawsuit to Defendant UI pursuant to an alleged

subcontract between AEG and Defendant UI.

                                         66.

      Defendant UI then tendered AEG’s claim and defense to Auto-Owners for

purposes of having Auto-Owners defend AEG against the Underlying Lawsuit.

                                         67.

      Defendant UI also tendered its defense against the Underlying Lawsuit to

Auto-Owners, despite it not being a defendant in the Underlying Lawsuit.




                                      - 36 -
        Case 1:21-cv-01906-TWT Document 1 Filed 05/06/21 Page 37 of 41




                                         68.

      Pursuant to Defendant UI’s tender and claim under the Policies, Auto-Owners

commenced its investigation of its alleged duties to AEG and Defendant UI pursuant

to the Policies.

                                         69.

      As part of its investigation, Auto-Owners repeatedly requested that Defendant

UI provide Auto-Owners with a copy of the purported subcontract between AEG

and Defendant UI.

                                         70.

      Despite representations that such a subcontract existed, Defendant UI never

provided Auto-Owners with a copy of any subcontract between AEG and Defendant

UI, while at the same time never disavowing the existence of such a subcontract.

                                         71.

      Instead, Defendant UI and its representatives provided Auto-Owners with

only a subcontract between Defendants ACS and UI.




                                      - 37 -
       Case 1:21-cv-01906-TWT Document 1 Filed 05/06/21 Page 38 of 41




                                         72.

      As a result, Auto-Owners took the position that it owed no defense or

indemnity obligations to AEG.

                                         73.

      Auto-Owners also took the position that it owed no defense or indemnity

obligations to Defendant UI.

                                         74.

      Unsatisfied with Auto-Owners’ position, AEG and Defendants ACS and UI

coordinated with Defendant Crawl to have Defendant ACS substituted for AEG in

the Underlying Lawsuit.

                                         75.

      Specifically, AEG and Defendants ACS and UI entered into a joint motion to

substitute with Defendant Crawl and, once substitution was made, Defendant ACS

filed the Third-Party Complaint, in a concerted effort with Defendant UI, with the

intent to force Auto-Owners to undertake a duty to defend and/or indemnify

Defendants ACS and UI against the Underlying Lawsuit and Third-Party Complaint,

respectively.



                                      - 38 -
       Case 1:21-cv-01906-TWT Document 1 Filed 05/06/21 Page 39 of 41




                                           76.

      By misrepresenting to Auto-Owners that a subcontract existed between AEG

and Defendant UI, by refusing to provide such subcontract to Auto-Owners as part

of its investigation into the circumstances of the Underlying Lawsuit and its duties

under the Policies, and by coordinating together in a concerted effort in an attempt

to invoke coverage under Auto-Owners’ Policies where none existed, Defendant UI

refused, and continues to refuse, to cooperate with Auto-Owners in the investigation

of the Underlying Lawsuit, the Third-Party Complaint, and Defendant UI’s claims

for coverage under the Policies.

                                           77.

      By failing to cooperate with Auto-Owners in the investigation of the

Underlying Lawsuit, the Third-Party Complaint, and Defendant UI’s claims for

coverage under the Policies, and thereby causing prejudice to Auto-Owners’ ability

to investigate and evaluate the pending claims, Defendant UI has breached a

condition precedent to coverage set forth in the Policies.




                                        - 39 -
       Case 1:21-cv-01906-TWT Document 1 Filed 05/06/21 Page 40 of 41




                                          78.

      Consequently, because Defendant UI breached conditions precedent to

coverage under the Policies, Auto-Owners should have no duty to defend or

indemnify Defendant UI in connection with the Underlying Lawsuit or Third-Party

Complaint.

                                          79.

      Auto-Owners is, therefore, entitled to a declaratory judgment that it is not

under a duty to defend or indemnify Defendant UI against any liability, judgment,

or settlement resulting from the Underlying Lawsuit or Third-Party Complaint.

                             PRAYER FOR RELIEF

      WHEREFORE, Auto-Owners respectfully prays as follows:

      (1)     that this Court declare that it does not owe any duties to defend or

indemnify any Defendant with respect to the Underlying Lawsuit or Third-Party

Complaint;

      (2)     that judgment be entered in Auto-Owners’ favor and against all

Defendants;




                                       - 40 -
        Case 1:21-cv-01906-TWT Document 1 Filed 05/06/21 Page 41 of 41




      (3)    that this Court bind each and every named party herein by said

judgment;

      (4)    that the Court award Auto-Owners all costs, expenses, and attorneys’

fees that it is entitled to receive under federal and/or state law; and

      (5)    that this Court enter an order granting such other and further relief as

justice requires.

      This 6th day of May, 2021.

                                         Respectfully submitted,

                                         KENDALL | MANDELL, LLC


                                          /s/ M. Brandon Howard
                                         Michael C. Kendall
                                         Georgia Bar No. 414030
                                         M. Brandon Howard
                                         Georgia Bar No. 550524
                                         Attorneys for Auto-Owners Ins. Co.
3152 Golf Ridge Blvd., Suite 201
Douglasville, Georgia 30135
Telephone: (770) 577-3559
Facsimile: (770) 577-8113
mckendall@kendallmandell.com
mbhoward@kendallmandell.com




                                         - 41 -
